         Case 2:18-cv-05623-MMB Document 71 Filed 10/15/19 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LONTEX CORPORATION,                                 CIVIL ACTION

        v.                                          NO. 18-5623

NIKE, INC.


                         ORDER APPOINTING SPECIAL MASTER

       AND NOW, this 15th day of October, 2019, pursuant to Rule 53, Federal Rule of Civil

Procedure, and the Court having given the parties notice and an opportunity to be heard on this

issue, Sandra Jeskie, Esquire is appointed as a Master in this case on discovery issues,

particularly relating to search terms and pending motions as to which electronically stored

information (“ESI”) has been requested and ORDERS as follows:

       1.      The Master must proceed with all reasonable diligence and her duties include

investigation into the discovery of ESI in this case.

       2.      The Master may communicate ex parte with the Court or a party or with an agent

of a party or a consultant or expert retained by a party.

       3.      The Master shall keep a record of her activities and time spent of her activities.

       4.      The Master should report to the Court at least every thirty (30) days as to progress

or lack of progress and evaluation of the positions the parties are taking and her efforts to resolve

them, together with recommendations.

       5.      The Master will be compensated at the rate $600.00 per hour. Each party shall

forward to the Master forthwith a check in the amount of $5,000.00 as an initial retainer and

shall pay her monthly bills within ten (10) days of receipt in full, one-half by each party. The
            Case 2:18-cv-05623-MMB Document 71 Filed 10/15/19 Page 2 of 2




Court reserves the right to reallocate the costs of the Master after notice and hearing, if

necessary.

          6.        The Clerk is directed to add Sandra Jeskie, Esquire to the CM/ECF docket so that

she can receive any and all docket activity in this matter.

                                                                       BY THE COURT:

                                                                       /s/ Michael M. Baylson

                                                                       _______________________________
                                                                       MICHAEL M. BAYLSON, U.S.D.J.
O:\CIVIL 18\18-5623 Lontex Corp v Nike\18cv5623 Order Appointing Special master.doc




                                                                 2
